

115 HR 735 IH: Universal Security of American Values Act of 2017
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 735IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Ms. Jackson Lee (for herself and Mr. Raskin) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security, Foreign Affairs, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the enforcement of certain Executive orders.
	
 1.Short titleThis Act may be cited as the Universal Security of American Values Act of 2017 or as the USA Values Act of 2017 . 2.FindingsThe Congress finds as follows:
 (1)The Constitution is the document that embodies the fundamental laws and principles by which the United States is governed.
 (2)In a Nation of laws, not of men, no person, including the President of the United States, has the power to violate the Constitution of United States.
 (3)In a Nation whose symbol is the Statute of Liberty, which welcomes the tired, poor and huddled masses yearning to breathe free, the Executive order issued Friday, January 26, 2017, entitled, Protecting the Nation from Foreign Terrorist Entry into the United States, is an affront to national values and is therefore, null and void, shall have no force and effect, and may not be implemented, administered, enforced, or carried out.
 3.ProhibitionNo Executive order may be enforced that would be in direct violation of an existing Executive order, public law, or fully executed regulatory agency process as it relates to—
 (1)Fourth Amendment due process; (2)Fourteenth Amendment protections;
 (3)the Immigration and Nationality Act; (4)any laws that are intended to protect the civil liberties, civil rights, or human rights of persons lawfully admitted into the United States or natural born or naturalized citizens of the United States; or
 (5)impact on individuals based upon race, religion, ethnicity, place of birth, place of residence, gender, sexual orientation and identity, age, or statuses that pose no undue health threat to the general population.
 4.No funds availableNo amounts (including fees) made available to the Secretary of Homeland Security, or to any other official of a Federal agency, by any Act for any fiscal year, may be used to implement, administer, enforce, or carry out (including through the issuance of any regulations) any of the policy changes set forth in the Executive order entitled Protecting the Nation from Foreign Terrorist Entry into the United States (January 27, 2017).
		